Name: 2005/307/EC: Commission Decision of 12 April 2005 authorising a method for grading pig carcases in Latvia (notified under document number C(2005) 1098)
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  means of agricultural production;  animal product;  agricultural structures and production;  mechanical engineering;  Europe
 Date Published: 2005-04-16

 16.4.2005 EN Official Journal of the European Union L 98/42 COMMISSION DECISION of 12 April 2005 authorising a method for grading pig carcases in Latvia (notified under document number C(2005) 1098) (Only the Latvian text is authentic) (2005/307/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), and in particular Article 5(2) thereof, Whereas: (1) Article 2(3) of Regulation (EEC) No 3220/84 provides that the grading of pig carcases must be determined by estimating the content of lean meat in accordance with statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcase. The authorisation of grading methods is subject to compliance with a maximum tolerance for statistical error in assessment. This tolerance was defined in Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (2). (2) The Government of Latvia has requested the Commission to authorise one method for grading pig carcases and has submitted the results of its dissection trial which was executed before the day of accession, by presenting part two of the protocol provided for in Article 3 of Regulation (EEC) No 2967/85. (3) The evaluation of this request has revealed that the conditions for authorising this grading method are fulfilled. (4) In Latvia commercial practice may require that the head, the hind feet and the tail are removed from the pig carcase. This should be taken into account in adjusting the weight for standard presentation. (5) No modification of the apparatus or the grading method may be authorised except by means of a new Commission Decision adopted in the light of experience gained. For this reason, the present authorisation may be revoked. (6) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 The use of the apparatus termed Intrascope (Optical Probe) and assessment methods related thereto, details of which are given in the Annex, is hereby authorised for grading pig carcases pursuant to Regulation (EEC) No 3220/84 in Latvia. Article 2 Notwithstanding the standard presentation referred to in Article 2 of Regulation (EEC) No 3220/84, pig carcases may be presented in Latvia without the head, the hind feet and the tail before being weighed and graded. In order to establish quotations for pig carcases on a comparable basis, the recorded hot weight shall be increased by:  7,61 % for the missing head  1,61 % for the missing hind feet  0,11 % for the missing tail. Article 3 Modifications of the apparatus or the assessment method shall not be authorised. Article 4 This Decision is addressed to the Republic of Latvia. Done at Brussels, 12 April 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 301, 20.11.1984, p. 1. Regulation as last amended by Regulation (EC) No 3513/93 (OJ L 320, 22.12.1993, p. 5). (2) OJ L 285, 25.10.1985, p. 39. Regulation as amended by Regulation (EC) No 3127/94 (OJ L 330, 21.12.1994, p. 43). ANNEX METHODS FOR GRADING PIG CARCASES IN LATVIA Intrascope (Optical Probe) 1. Grading of pig carcases shall be carried out by means of the apparatus termed Intrascope (Optical Probe). 2. The apparatus shall be equipped with a hexagonal-shaped probe of a maximum width of 12 millimetres (and of 19 millimetres at the blade at the top of the probe) containing a viewing window and a light source, a sliding barrel calibrated in millimetres, and having an operating distance of between 3 and 45 millimetres. 3. The lean meat content of the carcase shall be calculated according to the following formula: = 65,073  0,686X Where: = the estimated percentage of lean meat in the carcase, x = the thickness of back-fat (including rind) in millimetres, measured at 6 centimetres off the midline of the carcase at the last rib. The formula shall be valid for carcases weighing between 55 and 120 kilograms.